
	

113 HR 2589 IH: Freedom of Travel Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2589
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Garrett
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To prohibit the Transportation Security Administration
		  from performing security screening operations for surface transportation, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom of Travel Act of
			 2013.
		2.Limitation on
			 authorities of the Transportation Security Administration
			(a)ProhibitionNotwithstanding any other provision of law,
			 the Transportation Security Administration may not perform security screening
			 operations other than pursuant to sections 44901 and 44935 of title 49, United
			 States Code.
			(b)Nullification of
			 other Federal lawsAny Act authorizing the Transportation
			 Security Administration to perform security screening operations not described
			 in subsection (a) shall have no force or effect.
			(c)VIPR
			 teamsSection 1303 of
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112;
			 Public Law 110–53), and the item relating to such section in the table of
			 contents in section 1(b) of such Act, are repealed.
			
